—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered October 20, 1995, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
The testimony of the People’s physician witness was properly admitted as expert evidence, since the People elicited, and the court accepted, the doctor’s medical experience and professional credentials. There is no requirement that a trial court *119formally “ ‘certify5 55 a witness as an expert (People v Gordon, 202 AD2d 166, 167, Iv denied 83 NY2d 911). Defendant’s contention that the court impermissibly delegated to the jurors the task of determining whether the witness was an expert was not preserved for appellate review. Were we to review it in the interest of justice, we would find that defendant has failed to demonstrate that he was prejudiced in any way by the challenged portion of the court’s jury charge.
We have considered defendant’s remaining contention and find it to be both unpreserved and without merit. Concur— Sullivan, J. P., Rosenberger, Ellerin and Tom, JJ.